DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
further comprising at least one lighting element and a battery powering the at least one lighting element, the at least one lighting element comprising at least one light emitting diode (LED).
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an assembled insect trap as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is dependent of Claim 19. Claim 19 recites "wherein the aggregation pheromone is specific to at least one of: whitefly insects and thrips insects.". However, Claim 20 recites "wherein the aggregation pheromone is specific to at least one of: whitefly insects, psyllid insects, aphid insects; thrips insects; and leafhopper insects". As a dependent of claim 19, claim 20 should specify a further limitation of the subject matter claimed. In this case, the claim broadens the sepcifity of the aggregation hormone rather than specifying it further. Thus the claim does not constitute a further limitation. 


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) in view of Sasaki et al. (US 20170094960 A1) and in view of Moyle (US 20050016055 A1).
For claim 1, Klabunde teaches:
An insect trap, comprising: (abstract and figs)
a base having a cone-shaped body,(Figs 3A+3B, Ref 30, col 3 ln 1-7)
 the base having a sloped surface (Figs 3A+3B, Ref 32)
and a bottom portion wider than a top portion of the cone-shaped body, (Figs 3A+3B, Ref 30)
 the base comprising a hollow interior (Figs 3A+3B, Ref 34)
 and an outlet positioned on a top surface of the base; (Fig 34, see top surface of base 32)
 a dome portion for positioning on a top end of the base, (Figs 3A+3B, Ref 24)
a trap portion positioned between the base and the dome portion, the trap portion comprising: (Figs 3A+3B, Ref 2)
an annular ring, (Figs 3A+3B, Ref 20)
the annular ring having a circumference similar to an inner circumference of an inner surface of the dome portion such that the annular ring and the dome portion define an interior space within the dome portion; (Figs 3A+3B, Ref 24+20, see interior space positioned within dome portion at 22)

    PNG
    media_image1.png
    363
    762
    media_image1.png
    Greyscale

a mounting portion having a rim wider than a width of the outlet of the cone-shaped body such that the mounting portion retains the dome portion and the trap portion on the cone-shaped body, (Figs 3A+3B, see annotation above, col 2 ln 59-62)
a vial positioned below the mounting portion, ; (Figs 3A+3B, Ref 6)
the vial extending through the outlet and into the hollow interior of the base; and ; (Figs 3A+3B, see how the vial 2+6 extends through the outlet of the base (top portion of the opening) into the hollow interior 34)
wherein the annular ring and the mounting portion define an aperture that slopes downward to an interior of the vial; ; (Figs 3A+3B, Ref 22)
and a fluid positioned in the insect trap to attract insects (; (Figs 3A+3B, Ref 10, col 3, ln 23-30)
Klaubunde doesn’t teach:
a dome portion having a semi-circular body
Kollars teaches:
An insect trap (abstract and figs 3-4) comprising 
A dome portion (Fig 3-4, Ref 134)
Having a semi-circular body (Fig 3-4, Ref 134)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dome portion of Klaubunde such that comprises a semi-circular body as taught by Kollars to provide for a stable surface to attach a handle. 
Klaubunde doesn’t teach but Kollars further teaches:
A mounting portion (Fig 3-4, Ref 130)
An annular ring with navigation channels (Fig 3-4, Ref 105+108)
wherein the mounting portion comprises a plurality of navigation channels for ingress by at least one insect; (Fig 3-4, Ref 139)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mounting portion and annular ring of Klaubunde such that they comprised a plurality of navigation channels as taught by Kollars to provide for inlet channels for crawling insects to access the interior of the trap. 

 and 20Attorney Docket: T17735 (222107-1990) an aggregation pheromone positioned in the insect trap that emits a predetermined amount of pheromones over a predetermined period of time. 
Sasaki teaches:
An insect trap (abstract and figs)
and 20Attorney Docket: T17735 (222107-1990) an aggregation pheromone positioned in the insect trap that emits a predetermined amount of pheromones over a predetermined period of time. (para0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde such that it comprised an aggregation pheromone as taught by Saski to allow the trap to effectively attract insects that harm agriculture and humans (para0048). 
Klaubunde as modified by Kollars and Sasaki doesn’t teach:
the dome portion comprising an exterior surface that is partially opaque and partially transparent; 
Moyle teaches: 
An insect trap 
the dome portion comprising an exterior surface that is partially opaque and partially transparent; (Fig 5, Ref 18, para0071)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify dome portion of Klaubunde as modified such that it comprised an exterior surface as taught by Moyle to allow the trap to be inspected without the need to remove the cap (para0071). 

wherein the aggregation pheromone attracts at least one of: whitefly insects, psyllid insects, aphid insects; thrips insects; and leafhopper insects. (para0048)  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde such that it comprised an aggregation pheromone as taught by Saski to allow the trap to effectively attract insects that harm agriculture and humans (para0048).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) and in view of Moyle (US 20050016055 A1).
For claim 15, Klaubunde doesn’t teach but Kollars further teaches:
the dome portion has a semi-circular body (Fig 3-4, Ref 134)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dome portion of Klaubunde such that comprises a semi-circular body as taught by Kollars to provide for a stable surface to attach a handle. 
Klaubunde as modified doesn’t teach:
the dome portion comprising an exterior surface that is partially opaque and partially transparent; 
Moyle teaches: 
An insect trap 
the dome portion comprising an exterior surface that is partially opaque and partially transparent; (Fig 5, Ref 18, para0071)
. 
Claim(s) 4-6, 9, 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2).
For claim 4, Klaubunde teaches:
An insect trap, comprising: (abstract and figs)
a base having a cone-shaped body,(Figs 3A+3B, Ref 30, col 3 ln 1-7)
a dome portion for positioning on a top end of the base, (Figs 3A+3B, Ref 24)
and a trap portion positioned between the base and the dome portion, the trap portion comprising: (Figs 3A+3B, Ref 2)
an annular ring, (Figs 3A+3B, Ref 20)
the annular ring having a circumference similar to an inner circumference of an inner surface of the dome portion such that the annular ring and the dome portion define an interior space within the dome portion; (Figs 3A+3B, Ref 24+20, see interior space positioned within dome portion at 22)

    PNG
    media_image1.png
    363
    762
    media_image1.png
    Greyscale

a mounting portion having a rim wider than a width of the outlet of the cone-shaped body such that the mounting portion retains the dome portion and the trap portion on the cone-shaped body, (Figs 3A+3B, see annotation above, col 2 ln 59-62)
a vial positioned below the mounting portion, ; (Figs 3A+3B, Ref 6)
the vial extending through the outlet and into the hollow interior of the base; and ; (Figs 3A+3B, see how the vial 2+6 extends through the outlet of the base (top portion of the opening) into the hollow interior 34)
Klaubunde doesn’t teach:
wherein the mounting portion comprises a plurality of navigation channels for ingress by at least one insect
 Kollars teaches:
A mounting portion (Fig 3-4, Ref 130)
An annular ring with navigation channels (Fig 3-4, Ref 105+108)
wherein the mounting portion comprises a plurality of navigation channels for ingress by at least one insect; (Fig 3-4, Ref 139)

For claim 5, Klaubunde further teaches:
the base having a sloped surface (Figs 3A+3B, Ref 32)
and a bottom portion wider than a top portion of the cone-shaped body, (Figs 3A+3B, Ref 30)
 the base comprising a hollow interior (Figs 3A+3B, Ref 34)
 and an outlet positioned on a top surface of the base; (Fig 34, see top surface of base 32)
For claim 6, Klaubunde doesn’t teach:
a dome portion having a semi-circular body
Kollars further teaches:
An insect trap (abstract and figs 3-4) comprising 
A dome portion (Fig 3-4, Ref 134)
Having a semi-circular body (Fig 3-4, Ref 134)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dome portion of Klaubunde such that comprises a semi-circular body as taught by Kollars to provide for a stable surface to attach a handle. 
For claim 9, Klaubunde further teaches:
wherein the annular ring and the mounting portion define an aperture that slopes downward to an interior of the vial; ; (Figs 3A+3B, Ref 22)

A method comprising; providing an insect trap, comprising: (abstract and figs)
a base having a cone-shaped body,(Figs 3A+3B, Ref 30, col 3 ln 1-7)
a dome portion for positioning on a top end of the base, (Figs 3A+3B, Ref 24)
and a trap portion positioned between the base and the dome portion, the trap portion comprising: (Figs 3A+3B, Ref 2)
an annular ring, (Figs 3A+3B, Ref 20)
the annular ring having a circumference similar to an inner circumference of an inner surface of the dome portion such that the annular ring and the dome portion define an interior space within the dome portion; (Figs 3A+3B, Ref 24+20, see interior space positioned within dome portion at 22)

    PNG
    media_image1.png
    363
    762
    media_image1.png
    Greyscale

a mounting portion having a rim wider than a width of the outlet of the cone-shaped body such that the mounting portion retains the dome portion and the trap portion on the cone-shaped body, (Figs 3A+3B, see annotation above, col 2 ln 59-62)
a vial positioned below the mounting portion, ; (Figs 3A+3B, Ref 6)
the vial extending through the outlet and into the hollow interior of the base; and ; (Figs 3A+3B, see how the vial 2+6 extends through the outlet of the base (top portion of the opening) into the hollow interior 34)
Klaubunde doesn’t teach:
wherein the mounting portion comprises a plurality of navigation channels for ingress by at least one insect
 Kollars teaches:
A mounting portion (Fig 3-4, Ref 130)
An annular ring with navigation channels (Fig 3-4, Ref 105+108)
wherein the mounting portion comprises a plurality of navigation channels for ingress by at least one insect; (Fig 3-4, Ref 139)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mounting portion and annular ring of Klaubunde such that they comprised a plurality of navigation channels as taught by Kollars to provide for inlet channels for crawling insects to access the interior of the trap. 
For claim 14, Klaubunde further teaches:
the base having a sloped surface (Figs 3A+3B, Ref 32)
and a bottom portion wider than a top portion of the cone-shaped body, (Figs 3A+3B, Ref 30)
 the base comprising a hollow interior (Figs 3A+3B, Ref 34)
 and an outlet positioned on a top surface of the base; (Fig 34, see top surface of base 32)
Claim(s) 10-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) in view of Sasaki et al. (US 20170094960 A1).
For claim 10, Klaubunde as modified by Kollars doesn’t teach:
 and 20Attorney Docket: T17735 (222107-1990) an aggregation pheromone positioned in the insect trap that emits a predetermined amount of pheromones over a predetermined period of time. 
Sasaki teaches:
An insect trap (abstract and figs)
and 20Attorney Docket: T17735 (222107-1990) an aggregation pheromone positioned in the insect trap that emits a predetermined amount of pheromones over a predetermined period of time. (para0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde such that it comprised an aggregation pheromone as taught by Saski to allow the trap to effectively attract insects that harm agriculture and humans (para0048). 
For claim 11, Klaubunde doesn’t teach but Sasaki further teaches:
wherein the aggregation pheromone attracts at least one of: whitefly insects, psyllid insects, aphid insects; thrips insects; and leafhopper insects. (para0048)  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde such that it comprised an aggregation pheromone as taught by Saski to allow the trap to effectively attract insects that harm agriculture and humans (para0048).
For claim 12, Klaubunde doesn’t teach but Sasaki further teaches:
further comprising at least one lighting element and a battery powering the at least one lighting element, the at least one lighting element comprising at least one light emitting diode (LED). (para0013, 0037, fig 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde such that it at least one lighting element and battery as taught by Saski to provide for a plurality of attractants for the insect trap (para0013). 
For claim 17, Klaubunde doesn’t teach but Sasaki further teaches:
wherein the insect trap comprises at least one lighting element and a battery powering the at least one lighting element, the at least one lighting element comprising at least one light emitting diode (LED). (para0013, 0037, fig 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde such that it at least one lighting element and battery as taught by Saski to provide for a plurality of attractants for the insect trap (para0013). 
For claim 18, Klaubunde as modified by Kollars doesn’t teach:
 further comprising placing an aggregation pheromone positioned in the insect trap, the aggregation pheromone emitting a predetermined amount of pheromones over a predetermined period of time. 
Sasaki teaches:
An insect trap (abstract and figs)
and 20Attorney Docket: T17735 (222107-1990) an aggregation pheromone positioned in the insect trap that emits a predetermined amount of pheromones over a predetermined period of time. (para0040)
. 
Claim(s) 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) in view of Gaugler (US 20160242403 A1).
For claim 19, Klaubunde as modified doesn’t teach:
wherein the aggregation pheromone is specific to at least one of: whitefly insects and thrips insects. 
Gaugler teaches:
wherein the aggregation pheromone is specific to at least one of: whitefly insects and thrips insects. (para0070, 0157)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify insect trap of Klaubunde as modified such that it comprised an aggregation pheromone to attract thrips insects as taught by Gaugler to allow the trap to effectively attract insects that harm agriculture.  
For claim 20, Klaubunde doesn’t teach but Gaugler further teaches:
wherein the aggregation pheromone is specific to at least one of: whitefly insects, psyllid insects, aphid insects, thrips insects, and leafhopper insects. 
Gaugler teaches:
wherein the aggregation pheromone is specific to at least one of: whitefly insects, psyllid insects, aphid insects, thrips insects, and leafhopper insects. (para0070, 0157)
.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) in view of Moyle.
For claim 7, Klaubunde as modified doesn’t teach:
the dome portion comprising an exterior surface that is partially opaque and partially transparent; 
Moyle teaches: 
An insect trap 
the dome portion comprising an exterior surface that is partially opaque and partially transparent; (Fig 5, Ref 18, para0071)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify dome portion of Klaubunde as modified such that it comprised an exterior surface as taught by Moyle to allow the trap to be inspected without the need to remove the cap (para0071). 
Claim(s) 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) in view of Silva (BR PI0904375 A2).
For claim 8, Klaubunde as modified doesn’t teach:
further comprising an amount of preservation liquid positioned in the vial.

An insect trap (abstract and figs)
further comprising an amount of preservation liquid positioned in the vial. (”The collection vial is a rigid vial, which may be made of plastic or glass, and optionally comprises a fixative solution for insect preservation. The fixative solution is preferably an alcohol, such as 70% ethanol.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vial of Klaubunde such that it comprises an amount of preservation liquid positioned in the vial as taught by Silva to allow for the collection of insects without damaging them (Silva line 4). 
For claim 16, Klaubunde as modified doesn’t teach:
further comprising placing an amount of preservation liquid positioned in the vial.
Silva teaches:
An insect trap (abstract and figs)
further comprising an amount of preservation liquid positioned in the vial. (”The collection vial is a rigid vial, which may be made of plastic or glass, and optionally comprises a fixative solution for insect preservation. The fixative solution is preferably an alcohol, such as 70% ethanol.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vial of Klaubunde such that it comprises an amount of preservation liquid positioned in the vial as taught by Silva to allow for the collection of insects without damaging them (Silva line 4). 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klabunde et al. herein Klabunde (US 6216383 B1) in view of Kollars et al. herein Kollars(US 6920716 B2) in view of Sasaki et al. (US 20170094960 A1) and in view of Moyle (US 20050016055 A1) in view of Silva (BR PI0904375 A2).
For claim 2, Klaubunde as modified doesn’t teach:
further comprising an amount of preservation liquid positioned in the vial.
Silva teaches:
An insect trap (abstract and figs)
further comprising an amount of preservation liquid positioned in the vial. (”The collection vial is a rigid vial, which may be made of plastic or glass, and optionally comprises a fixative solution for insect preservation. The fixative solution is preferably an alcohol, such as 70% ethanol.” 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vial of Klaubunde such that it comprises an amount of preservation liquid positioned in the vial as taught by Silva to allow for the collection of insects without damaging them (Silva line 4). 
	
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120204475 A1 discloses an insect trap comprising a pheromone component. 
US 20130340319 A1 discloses an insect trap with a conical base.
US 6393760 B1 discloses an insect trap comprising a lure dispenser. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643